SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ending31 August 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 2 August 2011 Exhibit 1.2 Transaction in Own Shares dated 9 August 2011 Exhibit 1.3 Director/PDMR Shareholding dated 10 August 2011 Exhibit 1.4 Transaction in Own Shares dated 16 August 2011 Exhibit 1.5 Total Voting Rights dated 31 August 2011 Exhibit 1.1 ﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. - 2 August 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 4,291 ordinary shares on 1st August 2011, 549 ordinary shares on 25th July, and 1,112 shares on 18th July 2011 at prices between 394.00 pence and 487.00 pence per share. These shares were previously held as treasury shares. BP p.l.c. also announces that it transferred to participants in its employee share schemes 588,123 ordinary shares on 14th July 2011 at a price of 458.50 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,844,569,907 ordinary shares in Treasury, and has 18,942,400,955 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.2 ﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. - 9 August 2011 BP p.l.c. announces that it transferred 549 ordinary shares to participants in its employee share schemes on 8th August 2011 at a price of 420.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,844,569,358 ordinary shares in Treasury, and has 18,942,401,504 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.3 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 10 August 2011 BP p.l.c. was advised on 10 August 2011 by Computershare Plan Managers that on 10 August 2011 the following Director and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.0525 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn 78 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 78 shares Mr B. Looney 78 shares Mr S. Westwell 78 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.4 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 16 August 2011 BP p.l.c. announces that it transferred 672,802 ordinary shares to participants in its employee share schemes on 15th August 2011 at prices between 394.00 pence per share and 420.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,843,896,556 ordinary shares in Treasury, and has 18,943,098,516 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.5 BP p.l.c. - Total Voting Rights BP p.l.c. - 31 August 2011 ﻿BP p.l.c. Voting Rights and Capital - Transparency Directive Disclosure London 31 August 2011 Pursuant to Disclosure and Transparency Rule 5.6:- - The issued share capital of BP p.l.c. comprised 18,943,098,516 ordinary shares par value US$0.25 per share, excluding shares held in treasury and 12,706,252 preference shares, par value £1 per share. Both the ordinary shares and the preference shares have voting rights. Preference shares have two votes for every £5 in nominal capital held and ordinary shares have one vote for every share held. - The total number of voting rights in BP p.l.c. is 18,948,181,016. This figure excludes 1,843,896,556 ordinary shares which have been bought back and held in treasury by BP. These shares are not taken into consideration in relation to the payment of dividends and voting at shareholders' meetings. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 5 September 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
